UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1661


WINFRIED P. RUGGIA; EUN HUI RUGGIA,

                Plaintiffs – Appellants,

          v.

WASHINGTON MUTUAL, a division of JP Morgan Chase Bank, N.A.;
JPMC   SPECIALTY    MORTGAGE,   LLC;   MORTGAGE    ELECTRONIC
REGISTRATION SYSTEM, INCORPORATED; EQUITY TRUSTEES, LLC,

                Defendants – Appellees,

          and

ACCREDITED HOME LENDERS, INCORPORATED; JOE DOE; JOHN & JANE
DOE, Certificate Holders I-M; JACK & JILL DOE, Certificate
Holders I-M; QUI & CHI DOE.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:09-cv-01067-LO-TRJ)


Submitted:   August 3, 2011                 Decided:   August 11, 2011


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Edwin Brown, BROWN, BROWN & BROWN, PC, Alexandria,
Virginia, for Appellants. John C. Lynch, TROUTMAN SANDERS, LLP,
Virginia Beach, Virginia; Jonathan S. Hubbard, TROUTMAN SANDERS,
LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Winfried      and     Eun     Hui     Ruggia    appeal        the    district

court’s   order   granting       Defendants’       Fed.    R.     Civ.    P.    12(b)(6)

motion    to   dismiss     their       state     law    claims     for     declaratory

judgment, quiet title, and fraud, as well as their claim under

the Fair Debt Collection Practices Act, 15 U.S.C.A. §§ 1692-

1692p (West 2009 & Supp. 2011).                We have reviewed the record and

find no reversible error.              Accordingly, we affirm the district

court’s order.      See Ruggia v. Washington Mutual, No. 1:09-cv-

01067-LO-TRJ (E.D. Va. May 13, 2010); see also Horvath v. Bank

of N.Y., N.A., 641 F.3d 617 (4th Cir. 2011).                       We dispense with

oral   argument    because       the     facts    and     legal    contentions         are

adequately     presented    in     the    materials       before    the        court   and

argument would not aid the decisional process.


                                                                               AFFIRMED




                                           3